

Exhibit 10.2


CALIX, INC.


Non-Employee Director Cash Compensation Policy, as amended June 1, 2017




1.
General. This Non-Employee Director Cash Compensation Policy (“Policy”) was
adopted by the Board of Directors (“Board”) of Calix, Inc. (“Company”) on and is
effective as of June 1, 2017.



2.
Annual Cash Compensation. Each member of the board who is not employed by the
Company or one of its affiliates shall be entitled to an annual retainer with
the amount determined as follows (the net sum for each director, his or her
“Annual Retainer”):



 
 
Amount


Base Retainer
 
$
40,000


 
 
 
Committee Service Premiums
 
 
Audit Committee
 
$
10,000


Compensation Committee
 
$
7,500


Nominating & Corporate Governance Committee
 
$
5,000


Cybersecurity Committee
 
$
5,000


 
 
 
Chair Premiums
 
 
Board Chair
 
$
40,000


Audit Committee
 
$
35,000


Compensation Committee
 
$
20,000


Nominating & Corporate Governance Committee
 
$
10,000


Cybersecurity Committee
 
$
10,000





3.
Timing of Payment. Annual Retainers shall be paid in quarterly installments in
arrears on the date of each regularly scheduled quarterly board meeting.
Installments will be pro-rated for any partial period of service.



4.
Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board at any time in the future at its
sole discretion.









